Citation Nr: 1434327	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  10-14 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a left knee disorder (claimed as left knee pain), to include under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for a right knee disorder (claimed as right knee pain), to include under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for a right shoulder disorder (claimed as right shoulder pain), to include under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for a left wrist disorder (claimed as left wrist pain), to include under 38 C.F.R. § 3.317.

5.  Entitlement to service connection for a lower back disorder (claimed as low back pain), to include under 38 C.F.R. § 3.317.

6.  Entitlement to service connection for a cervical spine disorder (claimed as neck pain), to include under 38 C.F.R. § 3.317.
REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from October 2004 to February 2009, including service in support of Operation Iraqi Freedom from September 2005 to April 2006, and from January to February 2008.  Commendations and awards include a Global War on Terrorism Expeditionary Medal, a Global War on Terrorism Service Medal, and an Iraq Campaign Medal with 1 Campaign Star.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction is presently with the Fargo RO.

In June 2014 the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in Fargo, North Dakota.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

In February 2009, while still on active duty, the Veteran submitted his claims for service connection, and in February 2009 he was accorded a VA (QTC) examination.  No diagnoses were made, and the claims were denied by VA on the grounds of no diagnosed disorder.  Nevertheless, the Veteran continues to complain of bilateral knee pain, low back pain and stiffness, neck pain, shoulder pain, and wrist pain.  See, e.g., Board Hearing Transcript, p. 8.  

In February 2012 the Veteran was scheduled for a new VA examination, but missed the appointment because he was out of the country.  Given the Veteran's hearing testimony, he should be accorded a new VA examination.  

Additionally, on remand issuance of VCAA notice that apprises this Persian Gulf War Veteran of the possibility of presumptive service connection for undiagnosed illness, and of a Supplemental Statement of the Case that sets out the provisions of 38 C.F.R. § 3.317, must be sent.  

Finally, all extant VA treatment records must also be associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice to the Veteran that apprises him that of the possibility of service connection on a presumptive basis due to undiagnosed illness.

2.  Issue a Supplemental Statement of the Case to the Veteran, in accordance with 38 C.F.R. § 19.31(b)(2), that sets out the provisions of 38 C.F.R. § 3.317.

3.  Associate, with the claims file, VA medical records pertaining to the Veteran dating after August 2011.  Any other pertinent records identified by the Veteran during the course of the remand should also be obtained and associated with the claims file, following the receipt of any necessary authorizations from the Veteran.  

4.  After associating all outstanding records with the claims file, schedule the Veteran for a VA examination regarding his claims for service connection for a left and right knee disorder, a low back disorder, a neck disorder, a shoulder disorder, and a wrist disorder.  NOTE:  Prior to scheduling the examination the Veteran's address must be ascertained.  See Board Hearing Transcript, p. 9 (re Veteran's testimony that he is planning on moving back to Alaska and finding work).  To assist with locating the Veteran and scheduling the examination, the Veteran's representative could be contacted.

The claims file must be made available to, and reviewed by, the examiner in conjunction with the examination; and the examiner must discuss the Veteran's complaints and notate them in the examination report.  All indicated tests must be done, and all findings reported in detail. 

a) Following completion of the examination and a review of the claims file, the examiner is requested to opine as to whether it is at least as likely as not that a current knee, low back, neck, wrist, and shoulder disorder, if found, began during active duty service or is related to any incident of active duty service, including the rigorous physical training described by the Veteran in his June 2010 correspondence.  See also December 2008 service treatment record of bilateral knee and back pain.

A complete rationale for all opinions must be provided.  If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so state in the examination report, and explain why that is so.

b) If it is determined that this Persian Gulf War veteran's knee complaints, or his low back complaints, or his neck complaints, or his wrist complaints, or his shoulder complaints are of unknown etiology, the examiner should so state, and explain this conclusion. 

5.  After completion of all of the above and any other development deemed necessary, re-adjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative a Supplemental Statement of the Case that takes into account all of the evidence associated with the claims file since the December 2013 Supplemental Statement of the Case, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 





	(CONTINUED ON NEXT PAGE)



Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

